DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 13: the phrase “sections section” should be amended to --sections--;
Line 16: the phrase “sections section” should be amended to --sections--;
Line 16: the phrase “are is” should be amended to --are--;
Line 37: the period at the end of the line should be amended to a semicolon.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the phrase “depress a developed blank of the tubular body into the groove portion of the punch . . . so as to produce two press molded bodies with an open-cross-section” is 
Regarding claim 18, the phrase “press molded bodies each having a cross-sectional shape that is a polygon” is indefinite because the claim defines the press molded bodies as having “an open cross-section.”  A polygon requires “a closed plane figure bounded by straight lines.” (See https://www.merriam-webster.com/dictionary/polygon).  It appears that a polygon is formed when two press molded bodies are joined (see FIG. 6B).    
Regarding claim 18, the terms “a plurality of ridges,” “a plurality of side wall 0portions,” “one or more groove portions,” “outward flanges,” “end portion,” (see lines 27-33) are all double inclusions of previously recited elements. 
Regarding claim 19, the phrase “flat polygon” is indefinite because it is unclear how a flat polygon differs from a polygon.  
Regarding claim 22, the phrase “the metal sheet” lacks antecedent basis.  Furthermore, it is unclear whether the metal sheet is the same, as distinct from, or an element of the previously recited “press molded bodies” (see claim 18).  
Regarding claim 27, the phrase “wherein the polygon is a substantial quadrilateral” is indefinite because claim 18 previously recites that the shape is a “polygon surrounded by a plurality of ridges . . . [and] one or more groove portions in side wall portions.”  As shown in Figures 1D, 1E and 1F, a polygon comprising the groove portions (3-1, 3-2) comprises more than four sides.  As such, it is unclear how the polygon having the groove portions can be described as being a “substantial quadrilateral.”  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 only additionally recited that the polygon is a “flat polygon.”  It is unclear how a flat polygon differs from a polygon.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Kano (JP 2012-35771) is considered to be the closest prior art of record. Kano discloses a crash box (see FIG. 8) comprising a tubular body (52) and a set plate (106) including a (singular) locking section (60).  Kano does not disclose locking sections (plural) that are individually formed. Furthermore, it would not have been obvious to modify Kano to have a plurality of individually formed locking sections, because Kano discloses that the locking section is formed by filling a cavity with a curable resin wherein the cured resin prevents bending deformation of bent portion (R) (see machine translation, page 1). A plurality of locking sections necessarily would require areas between adjacent locking sections that would not provide any support to the bent portion (R), thereby reducing the strength of the crash box of Kano.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
March 13, 2021